Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156022                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156022
                                                                    COA: 337436
                                                                    Oakland CC: 2015-255954-FH;
  WALTER ANDREW WALAS,                                              2015-255955-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2017 order of
  the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. In addressing when embezzlement is “committed” for purposes of scoring Prior
  Record Variable (PRV) 2, MCL 777.52, and PRV 6, MCL 777.56, the prosecutor shall
  consider the analysis in People v Eastom, unpublished per curiam opinion issued March
  24, 2015 (Docket No. 319494), and shall address whether the Eastom analysis is correct
  and whether, under such an approach, PRV 2 and PRV 6 were correctly scored in this
  case.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
           d1115
                                                                               Clerk